FULMER, Judge.
The defendant appeals from the sentences imposed after remand from this court for resentencing on his convictions for attempted *1202murder, aggravated battery and burglary with a battery or while armed. We affirm the trial court’s use of a category one sentencing guidelines scoresheet. See Hayles v. State, 608 So.2d 13 (Fla.1992). However, the judgment designates the burglary offense as a life felony. The state concedes that this offense should be designated a first degree felony punishable by life. Therefore, we reverse and remand for correction of the scrivener’s error. See, e.g., Bell v. State, 635 So.2d 1080 (Fla. 2d DCA 1994). The presence of the defendant is not required. See Id.
THREADGILL, A.C.J., and PATTERSON, J., concur.